Title: General Orders, 21 April 1777
From: Washington, George
To: 



Head-Quarters, Morristown April 21st 1777.
FranklinLee.


A fatigue party of an officer and twenty privates, to be employed to bury all the Offals in and about the Slaughter House, dead horses, dogs, or any kind of Carrion in and about the town; also to remove all the filth about the Goal—The Deputy Quarter Master General is desired, to be particularly attentive, to see this duty executed in the best manner, otherwise as the weather grows warm, the consequences may be fatal, as well to the Soldiery, as the Inhabitants.
